DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 4/5/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 2/4/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fisher et al. (U.S. Patent Application Publication 2016/0304217).

In regards to claim 1, Fisher et al (henceforth referred to as Fisher) disclose a multi-craft unmanned aerial vehicle (UAV) carrier system, comprising: 
a carrier UAV (“mothership UAV”, item 1300 of figure 21a), comprising: 
an upper surface; a control system; and a carrier transceiver for conducting communications with a remote location.  The mothership UAV of Fisher includes an upper surface along with control and communication systems as claimed.  Note that the surface of the mothership UAV indicated where the docking mechanism (item 1040) is located, constitutes an upper surface; 
and a plurality of drone UAVs attachable to and launchable from the upper surface of the carrier UAV.  Fisher illustrates multiple attached drones attached to and launchable from the surface where attachment mechanism (item 1040) is located (see items 1000d), 
each of the plurality of drone UAVs comprising: a drone control system; and a drone transceiver for conducting communications with a remote location.  The smaller drones incorporate control and communication systems.

In regards to claim 2, Fisher discloses that the carrier UAV further comprises an autopilot module for providing a preprogrammed flight pattern for the carrier UAV.  Fisher teaches autonomous capability in par. 4.

In regards to claim 3, Fisher discloses that the carrier transceiver provides communications for control operations via a remote pilot, and transferring data from the carrier UAV to a remote location.  Fisher teaches that the UAVs may be either remotely or autonomously controlled.  Note that data is transferred during remote control of the UAV.

In regards to claim 4, Fisher discloses that the data includes one or more of camera data, audio data, a preprogrammed flight pattern data.  Fisher teaches multiple autonomous drones that incorporate data networking and wireless communication between drones and docking station and also including camera/video equipment.

In regards to claim 5, Fisher discloses that the carrier transceiver operates on one or more of radio frequency, ZigBee, WLAN, satellite, cellular, and laser.  Fisher teaches radio communication between drones and docking station (motherstation drone).

In regards to claim 6, Fisher discloses that the drone UAV further comprises an autopilot module for providing a preprogrammed flight pattern for the drone UAV.  The drones of the Fisher invention include autonomous operation and include necessary “autopilot module” or equivalent.

In regards to claim 7, Fisher discloses that the drone transceiver provides communications for control operations via a remote pilot, and transferring data from the 

In regards to claim 8, Fisher discloses that the data includes one or more of camera data, audio data, a preprogrammed flight pattern data.  Fisher teaches multiple types of data being transferred between drone and docking station including camera and programmed autonomous flight data.

In regards to claim 9, Fisher discloses that the drone transceiver operates on one or more of radio frequency, ZigBee, WLAN, satellite, cellular, and laser.  Fisher teaches radio communication between drones and docking station (motherstation drone).

In regards to claim 10, Fisher discloses that the drone enters a hover mode upon launch until remote pilot communications is established.  The drones of Fisher are capable of hovering while awaiting communication establishment.

In regards to claim 11, Fisher discloses a multi-craft unmanned aerial vehicle (UAV) carrier airframe (“mothership UAV”, item 1300 of figure 21a), comprising:
a body having a plurality of motor arms projecting radially outward from a central axis of the carrier frame, each motor arm configured to receive a motor at a distal end thereof.  The drone illustrated in Fisher figure 21a includes “arms” projecting radially outward from a central portion of the drone and including motors and rotors, the plurality of motor 
a drone platform positioned at or above a plane of the plurality of motor arms, said drone platform configured to receive at least one independent and separable drone UAV and provide a launch platform therefor.  The motor arms of Fisher also incorporate a “drone platform” (drone attachment) portion that allows for independent and separable drones to be attached (see figure).

In regards to claim 16, Fisher discloses a multi-craft unmanned aerial vehicle (UAV) carrier system a carrier UAV (“mothership UAV”, item 1300 of figure 21a), comprising: 
a carrier UAV (item 1300), comprising: 
a control system; and a carrier transceiver for conducting communications with a remote location.  The mothership UAV of Fisher includes a control and communication systems as claimed; 
and one or more drone UAVs attachable to and launchable from the carrier UAV.  Fisher illustrates multiple attached drones attached to and launchable from the surface where attachment mechanism (item 1040) is located (see items 1000d), each of the plurality of drone UAVs comprising: a drone control system; and a drone transceiver for conducting communications with a remote location.  The smaller drones incorporate control and communication systems.

In regards to claim 17, Fisher discloses that the carrier UAV and drone UAV further comprise an autopilot module for providing a preprogrammed flight pattern.  The drones of the Fisher invention include autonomous operation and include necessary “autopilot module” or equivalent.

In regards to claim 18, Fisher discloses that the carrier transceiver operates on one or more of radio frequency, ZigBee, WLAN, satellite, cellular, and laser, and wherein the drone transceiver operates on one or more of radio frequency, ZigBee, WLAN, satellite, cellular, and laser.  Fisher teaches radio communication between drones and docking station (motherstation drone).

In regards to claim 19, Fisher discloses that the carrier transceiver provides communications for control operations via a remote pilot, and transferring data from the carrier UAV to a remote location, and wherein the drone transceiver provides communications for control operations via a remote pilot, and transferring data from the drone UAV to a remote location.  Fisher teaches autonomous or remote control operation of the mothership and mini drones.

In regards to claim 20, Fisher discloses that the drone enters a hover mode upon launch until remote pilot communications is established.  The drones of Fisher are capable of hovering while awaiting communication establishment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent Application Publication 2016/0304217) in view of Almuhairbi et al. (U.S. Patent Application Publication 2014/080386).

In regards to claim 12, Fisher fails to disclose elevation masts positioned between the body and the drone platform.  However, Almuhairbi et al (henceforth referred to as Almuhairbi) teaches a drone “mothership” with a drone carrier platform including a mast (see figure 7 of Almuhairbi) and it would have been obvious to one of ordinary skill in the art at the time to Applicant’s invention to provide any of various connecting/docking means in/on the mothership drone of Fisher including the mast and platform of Almuhairbi, to carry as many “mini drones” as possible.
 
In regards to claim 13, Fisher as modified by Almuhairbi discloses that the drone platform is positioned at an angle from 0 degrees to 90 degrees relative to the motor arm plane.  The platform, as modified, incorporates an angle relative to the motor arms of the drone, of 0 degrees.

In regards to claim 14, Fisher as modified by Almuhairbi fails to disclose that the drone platform is positioned at an angle from 10 degrees to 30 degrees relative to the motor arm plane.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the platform at some optimum range of angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Patent Application Publication 2016/0304217) in view of Condon et al. (U.S. Patent Application Publication 2014/0099853).

In regards to claim 15, Fisher fails to disclose at least one stanchion connected to an underside of the body at a first end; and at least one skid connected to a second end of the stanchion.  However, Condon et al (henceforth referred to as Condon) teaches a drone with an underside stanchion and connected skid (see item 119 of figure 9 of Stanchion) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a stanchion and skid as taught by Condon, on the mothership drone of Fisher, to allow the drone to land safely.

Summary/Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641